DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10,774,398. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a similar concept and the limitations of claim 7 of US 10,774,398 generally teach the limitations of claim 7 of the instant application.

Examiner’s Note
The examiner is amenable to an interview with the applicant in the interest of compact prosecution and due to the complex nature of the instant application.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. The applicant’s arguments regarding the patentability of claim 7 and the applicant’s arguments that the new amendments of 7/25/2022 read over the prior art are not persuasive because the claims are written such that they allow the examiner to interpret the structure in claim 7 very broadly.  Furthermore, the examiner respectfully notes that the recitations of “having rectangular outer shape” and “and the cover block with horizontal length between the pair of fixed blocks at least three times its vertical length” are not positively recited in the specification in such a way that one of ordinary skill in the art would be able to understand the advantageous effects of these limitations.  As noted in the 103 rejections disclosed herein, the mere change of shape is not something that the examiner considers patentable due to the fact that there is no recited advantageous effect and that changing a shape of a thing is something easily and obviously recognized by one of ordinary skill in the art.  For these reasons, the rejections of 4/25/2022 and the prior art previously cited stand.  Further detail is included herein to aid in compact prosecution and to address the amendments of 7/25/2022.  

With regards to the applicants argument that “in Hartley, door 93 is covered above and below by outer shell 23 that accommodates the door 93, as is clear from Figure 3. Thus, the total height of the members 23, 93 lined up and down becomes high, and the heating furnace becomes large. Further, in Hayashi, the structure corresponding, arguendo, to the cover block of this application is door 107, 108. The doors 107 and 107 lined up and down are faced each other directly, and no fixed block is placed between the doors 107 and 107. The same applies to the doors 108 and 108 that are lined up and down”.  The examiner respectfully maintains the opinion that the claim 7 as written in the amendments of 7/25/2022 “a cover block arranged to be opened and closed to open and close an inlet or an outlet of the space that the steel sheet is passed through for hot stamping, and arranged to contact and be sandwiched between upper side of the pair of fixed blocks in a closed position” is broad enough to be read on by the prior art of Hartley and Hayashi.  The examiner argues that the fact that the cover block of the instant application is openable and closeable is analogous to said cover block being removable for the purposes of extracting material inside the space of the instant application. Therefore, the examiner argues that the door 93 and 23 of Hartley are also capable of being removed because they are attached to the machine by annular sealing members 47.  The broad language of the instant application and the addition by the applicant to claim 7 that “arranged to contact and be sandwiched between upper side of the pair of fixed blocks in a closed position” in the examiner’s opinion do not distinguish over the prior art and thus is the reason the rejections of 4/25/2022 stand and are expanded upon herein.  

Regarding the applicant’s request for the double patenting rejection over US 10,774,398 to be held in abeyance, the examiner respectfully believes that the claims of the instant application and the claims of US 10,774,398 are close enough at this point in the prosecution of the instant application to warrant the double patenting rejection of 4/25/2022.  The examiner included the double patenting rejection of 4/25/2022 herein for the purposes of allowing for compact prosecution. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (US Pat. No. 3131919) in view of Japanese Patent Publication JP3056522U (published in 1999), hereinafter referred to as JP1999, and Hayashi et al. (US Pat. Pub. 20140099590)
Regarding claim 7, Hartley teaches, a multi-stage type heating furnace (see title and figs. 1, 2, and 3) comprising heating units (units within multiple items 15, stationary ring sections), at least one of the heating units comprising: blocks comprising a thermal insulation material (21 and 23, inner shell and outer shell, which are made from refractory and insulating materials respectively as described in col. 2,  lines 52-56), each of the blocks being disposed around a respective horizontal plane of a respective space having rectangular outer shape (see fig. 2 and 3, wherein 21 and 23, inner shell and outer shell [i.e. blocks], are in a horizontal plane of the inner space; Hartley discloses the claimed invention except for a respective space having rectangular outer shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose a space of rectangular shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of the a respective space for the purpose of forming an inner shell 21 of refractory material (column 2 lines 52 to 54).  Furthermore, It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23 because the specification does not recite the advantageous effect of a respective horizontal plane of a respective space having rectangular outer shape); the blocks comprising a pair of fixed blocks extending parallel straight and facing each other in a horizontal direction and sandwiching the space in the horizontal plane (see A in examiner annotated fig. A below, where blocks 21 and 23 are around the perimeter of the space and face opposing blocks 21 and 23 on opposite sides of the space), a fixed base block sandwiched between lower side of the pair of fixed blocks (see C in figure B below, which is located below 93, door, which is also depicted in figure A), a cover block arranged to be opened and closed (93, door, at B below) to open and close an inlet or an outlet of the space that the steel sheet is passed through for hot stamping (column 4 lines 29 to 32), and arranged to contact and be sandwiched between upper side of the pair of fixed blocks in a closed position (see B is between A in figure below, the block 93 is obvious based upon the figure below that door 93 is to be sandwiched and also connected by annular sealing members 47 to 27 and 45), and the cover block disposed on the fixed base block and directly exposed to an area over the heating unit in the closed position (see fig. B below where the cover block opens to a space above a lower space D) and the cover block with horizontal length between the pair of fixed blocks at least three times its vertical length (Hartley discloses the claimed invention except for with horizontal length between the pair of fixed blocks at least three times its vertical length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the horizontal length between the pair of fixed blocks at least three times its vertical length, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to experiment to choose with horizontal length between the pair of fixed blocks at least three times its vertical length for the purpose of forming an inner shell 21 of refractory material (column 2 lines 52 to 54). Furthermore, It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23 because the specification of the instant application does not positively recite the advantageous  effect of choosing the aforementioned shape).  Hartley does not teach said furnace being a far-infrared radiation multi-stage type heating furnace; steel sheet support members; wherein said space is a space for accommodating one of the steel sheets for hot stamping; far-infrared radiation heaters positioned above and below one of the steel sheets for hot stamping to heat one of the steel sheets for hot stamping; the steel sheet support members being disposed within the heating units to support one of the steel sheets for hot stamping, the far-infrared radiation heating furnace further comprising support pieces that support the steel sheet support members in such a manner that the steel sheet support members are expandable and contractible in a longitudinal direction by thermal expansion or thermal contraction. Regarding the furnace being “for a steel sheet for hot stamping” and said space being “for accommodating one of the steel sheets for hot stamping”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  And although Hartley does not discuss steel sheets for hot stamping, the device and space was capable of being used to heat sheets for stamping and has the structure claimed above.  JP1999 teaches, a far-infrared radiation type heating (see abstract and para. [0001]).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley to incorporate the teachings of JP1999 by having a far-infrared radiation type heating. Doing so is the simple substitution of one known element (JP1999 far-infrared radiation type heating) for another (Hartley’s gas burners [91]) to obtain predictable results of heating an object to be heated with electric heating (infrared heaters being electric heating), as taught by JP1999, see para. [0001]).  Hartley and JP1999 do not teach steel sheet support members; wherein said space is a space for accommodating one of the steel sheets for hot stamping; far-infrared radiation heaters positioned above and below the steel sheets for hot stamping to heat the steel sheets for hot stamping; the steel sheet support members being disposed within the heating units to support the steel sheets for hot stamping, the far-infrared radiation heating furnace further comprising support pieces that support the steel sheet support members in such a manner that the steel sheet support members are expandable and contractible in a longitudinal direction by thermal expansion or thermal contraction.  Hayashi teaches steel sheet support members (Figure C below, items 106, work support bars); wherein said space is a space for accommodating one of the steel sheets for hot stamping (space for W1 & W2, works); far-infrared radiation heaters positioned above and below the steel sheets for hot stamping to heat the steel sheets for hot stamping (101a/b and 102a/b, heaters); the steel sheet support members being disposed within the heating units to support the steel sheets for hot stamping (106, work support bars, shown within the heating unit, 100-1 thru 100-10, furnace unit), the far-infrared radiation heating furnace further comprising support pieces that support the steel sheet support members (106, work support bars, shown within the heating unit, 100-1 thru 100-10, furnace unit, with support stands 111a, 111b, and 111c, supporting 106) in such a manner that the steel sheet support members are expandable and contractible in a longitudinal direction by thermal expansion or thermal contraction (item 106, work support bars, sit atop concave support stands 111a, 111b, and 111c).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999 to incorporate the teachings of Hayashi by having steel sheet support members; wherein said space is a space for accommodating one of the steel sheets for hot stamping; far-infrared radiation heaters positioned above and below the steel sheets for hot stamping to heat the steel sheets for hot stamping; the steel sheet support members being disposed within the heating units to support the steel sheets for hot stamping, the far-infrared radiation heating furnace further comprising support pieces that support the steel sheet support members in such a manner that the steel sheet support members are expandable and contractible in a longitudinal direction by thermal expansion or thermal contraction.  Doing so is applying a known technique (Hayashi’s furnace with far-infrared heaters arranged directed to steel sheets) to a known device (Hartley’s furnace arrangement) ready for improvement to yield predictable results of a heating a roughly rectangular steel sheet workpiece by a substitute heating means from above and below, as taught by Hayashi (see para. [0035] with fig. 2 for position of heaters 101A/B and 102A/B above and below the workpiece).

    PNG
    media_image1.png
    657
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    717
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    887
    1265
    media_image3.png
    Greyscale


Regarding claim 8, JP1999 further teaches wherein each of the far-infrared radiation heaters comprises a planar structure comprising a plurality of insulator elements (elements shown in fig. 1 and fig. 2) arranged in rows (shown in fig. 3), the insulator elements comprising sintered form of far-infrared radiation emitting ceramics (see claim 1), and wherein the plurality of insulator elements are coupled together by a heating wire so as to be capable of being displaced from each other so that the far-infrared radiation heater has flexibility, the heating wire being inserted in heating wire through holes formed in the respective insulator elements (see description of wire in claim 1, through holes in elements shown in fig. 2, and wire through a collection elements in fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999 and Hayashi to incorporate the further teachings of JP1999 by incorporating a sintered form of far-infrared radiation emitting ceramics, coupled by a flexible heating wire, in the heater. Doing so would aid in protecting the heaters, improving the heaters resistance to damage from kinetic and thermal shocks, as taught by JP1999 (para. [0009] wherein the far infrared ray radiating substance is flexible, so there is no possibility of cracking or deformation).  Concerning the claim element “…insulator elements are coupled together by a heating wire so as to be capable of being displaced…”, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform, so it does not constitute a limitation in any patentable sense.

Regarding claim 28, Hayashi teaches, wherein the support pieces (111a, 111b, and 111c, concave support stands, shown if fig. 2, 3, and 4) support the steel sheet support members (item 106, work support bars) where the steel sheet support members (item 106, work support bars) are slidable with respect to the support pieces (111a, 111b, and 111c, concave support stands) or/and the support pieces are slidable with respect to the fixed blocks to expand and contract the steel sheet support members (item 106, work support bars) in the longitudinal direction of the steel sheet support members (item 106, work support bars) by thermal expansion or thermal contraction (item 106, work support bars, lie atop concave support stands 111a, 111b, and 111c, freely allowing sliding to accommodate thermal expansion and contraction as the furnace heats up and cools down).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999, and Hayashi to incorporate the further teachings of Hayashi by having wherein the support pieces support the steel sheet support members where the steel sheet support members are slidable with respect to the support pieces or/and the support pieces are slidable with respect to the fixed blocks to expand and contract the steel sheet support members in the longitudinal direction of the steel sheet support members by thermal expansion or thermal contraction.  Doing so is applying a known technique (Hayashi’s furnace with far-infrared heaters arranged directed to steel sheets) to a known device (Hartley’s furnace arrangement) ready for improvement to yield predictable results of a heating a roughly rectangular steel sheet workpiece by a substitute heating means from above and below, as taught by Hayashi (see para. [0035] with fig. 2 for position of heaters 101A/B and 102A/B above and below the supported workpiece).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of JP1999, Hayashi, and Ichikawa (Japanese Patent Publication JP2014034689A)
Regarding claim 9, Hartley in view of JP1999 and Hayashi do not teach wherein the steel sheet support members comprise a heat resistant alloy.  Ichikawa teaches wherein the steel sheet support members comprise a heat resistant alloy (fig. 2, item 26, workpiece support member; see para [0030] for description of the member’s heat resistance).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999 and Hayashi incorporate the teachings of Ichikawa by incorporating heat resistance members in the furnace.  Doing so is the use of a known technique (use of heat resistant members) to improve a similar device (furnace) in the same way, as this would prevent damage to furnace members caused by high furnace heat, prolonging the life of the apparatus.

Regarding claim 10, Hartley in view of JP1999 and Hayashi do not teach wherein the steel sheet support members comprise a heat resistant alloy.  Ichikawa teaches wherein the steel sheet support members comprise a heat resistant alloy (fig. 2, item 26, workpiece support member; see para [0030] for description of the member’s heat resistance).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999 and Hayashi incorporate the teachings of Ichikawa by incorporating heat resistance members in the furnace.  Doing so is the use of a known technique (use of heat resistant members) to improve a similar device (furnace) in the same way, as this would prevent damage to furnace members caused by high furnace heat, prolonging the life of the apparatus.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of JP1999, Hayashi, and Banik et al. (US Pat. No. 10041733). 
Regarding claim 11, Hartley in view of JP1999 and Hayashi do not teach wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc-coated steel sheets, and wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping.  Banik teaches wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets (fig.2, item 1, steel product, denoted aluminum and zinc; described in col. 5, lines 14-17).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999 and Hayashi to heat coated steel sheets with the intent of stamping as taught by Banik (fig. 3, item 12, forming press).  Doing so applies a known technique (using a furnace to heat metal sheets prior to stamping) to a known device (aluminum-coated steel sheets or zinc- coated steel sheets) ready for improvement to yield the predictable results of producing hot stamped aluminum-coated steel sheets or zinc- coated steel parts, as taught by Banik (col. 5, lines 48-50).  Additionally, regarding the claim’s limitation that the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. the type of workpiece the furnace would be heating) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  So, the intended use of the instant application’s furnace does not differentiate it from furnace disclosed in Hayashi.  "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  Hayashi further teaches wherein the steel sheet support members (fig.2, item 106, work support bars) support the steel sheets for hot stamping by point contact or line contact with the steel sheets (W2, works, are held in line contact with the cylindrical work support bars, 106) for hot stamping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999, Hayashi, and Banik to incorporate the further teachings of Hayashi by having wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping.  Doing so is applying a known technique (Hayashi’s furnace with far-infrared heaters arranged directed to steel sheets) to a known device (Hartley’s furnace arrangement) ready for improvement to yield predictable results of a heating a roughly rectangular steel sheet workpiece by a substitute heating means from above and below, as taught by Hayashi (see para. [0035] with fig. 2 for position of heaters 101A/B and 102A/B above and below the supported workpiece).

Regarding claim 12, Hartley in view of JP1999 and Hayashi do not teach wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc-coated steel sheets, and wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping.  Banik teaches wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets (fig.2, item 1, steel product, denoted aluminum and zinc; described in col. 5, lines 14-17).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999 and Hayashi to heat coated steel sheets with the intent of stamping as taught by Banik (fig. 3, item 12, forming press).  Doing so applies a known technique (using a furnace to heat metal sheets prior to stamping) to a known device (aluminum-coated steel sheets or zinc- coated steel sheets) ready for improvement to yield the predictable results of producing hot stamped aluminum-coated steel sheets or zinc- coated steel parts, as taught by Banik (col. 5, lines 48-50).  Additionally, regarding the claim’s limitation that the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. the type of workpiece the furnace would be heating) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  So, the intended use of the instant application’s furnace does not differentiate it from furnace disclosed in Hayashi.  "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  Hayashi further teaches wherein the steel sheet support members (fig.2, item 106, work support bars) support the steel sheets for hot stamping by point contact or line contact with the steel sheets (W2, works, are held in line contact with the cylindrical work support bars, 106) for hot stamping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999, Hayashi, and Banik to incorporate the further teachings of Hayashi by having wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping.  Doing so is applying a known technique (Hayashi’s furnace with far-infrared heaters arranged directed to steel sheets) to a known device (Hartley’s furnace arrangement) ready for improvement to yield predictable results of a heating a roughly rectangular steel sheet workpiece by a substitute heating means from above and below, as taught by Hayashi (see para. [0035] with fig. 2 for position of heaters 101A/B and 102A/B above and below the supported workpiece).

Claims 13, 14, 17, 18, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of JP1999, Hayashi, Ichikawa and Banik et al. (US Pat. No. 10041733). 
Regarding claim 13, Hartley in view of JP1999, Hayashi, and Ichikawa do not teach wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc-coated steel sheets, and wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping. Banik teaches wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets (fig.2, item 1, steel product, denoted aluminum and zinc; described in col. 5, lines 14-17).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999, Hayashi, and Ichikawa to heat coated steel sheets with the intent of stamping as taught by Banik (fig. 3, item 12, forming press).  Doing so applies a known technique (using a furnace to heat metal sheets prior to stamping) to a known device (aluminum-coated steel sheets or zinc- coated steel sheets) ready for improvement to yield the predictable results of producing hot stamped aluminum-coated steel sheets or zinc- coated steel parts, as taught by Banik (col. 5, lines 48-50).  Regarding the claim’s limitation that the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. the type of workpiece the furnace would be heating) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  So, the intended use of the instant application’s furnace does not differentiate it from furnace disclosed in Hayashi.  "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  Hayashi further teaches wherein the steel sheet support members (fig.2, item 106, work support bars) support the steel sheets for hot stamping by point contact or line contact with the steel sheets (W2, works, are held in line contact with the cylindrical work support bars, 106) for hot stamping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999, Hayashi, Ichikawa, and Banik to incorporate the further teachings of Hayashi by having wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping.  Doing so is applying a known technique (Hayashi’s furnace with far-infrared heaters arranged directed to steel sheets) to a known device (Hartley’s furnace arrangement) ready for improvement to yield predictable results of a heating a roughly rectangular steel sheet workpiece by a substitute heating means from above and below, as taught by Hayashi (see para. [0035] with fig. 2 for position of heaters 101A/B and 102A/B above and below the supported workpiece).

Regarding claim 14, Hartley in view of JP1999, Hayashi, and Ichikawa do not teach wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc-coated steel sheets, and wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping. Banik teaches wherein the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets (fig.2, item 1, steel product, denoted aluminum and zinc; described in col. 5, lines 14-17).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999, Hayashi, and Ichikawa to heat coated steel sheets with the intent of stamping as taught by Banik (fig. 3, item 12, forming press).  Doing so applies a known technique (using a furnace to heat metal sheets prior to stamping) to a known device (aluminum-coated steel sheets or zinc- coated steel sheets) ready for improvement to yield the predictable results of producing hot stamped aluminum-coated steel sheets or zinc- coated steel parts, as taught by Banik (col. 5, lines 48-50).  Regarding the claim’s limitation that the steel sheets for hot stamping comprise aluminum-coated steel sheets or zinc- coated steel sheets, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. the type of workpiece the furnace would be heating) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114, II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  So, the intended use of the instant application’s furnace does not differentiate it from furnace disclosed in Hayashi.  "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  Hayashi further teaches wherein the steel sheet support members (fig.2, item 106, work support bars) support the steel sheets for hot stamping by point contact or line contact with the steel sheets (W2, works, are held in line contact with the cylindrical work support bars, 106) for hot stamping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Hartley in view of JP1999, Hayashi, Ichikawa, and Banik to incorporate the further teachings of Hayashi by having wherein the steel sheet support members support the steel sheets for hot stamping by point contact or line contact with the steel sheets for hot stamping.  Doing so is applying a known technique (Hayashi’s furnace with far-infrared heaters arranged directed to steel sheets) to a known device (Hartley’s furnace arrangement) ready for improvement to yield predictable results of a heating a roughly rectangular steel sheet workpiece by a substitute heating means from above and below, as taught by Hayashi (see para. [0035] with fig. 2 for position of heaters 101A/B and 102A/B above and below the supported workpiece).

Regarding claim 17, Ichikawa teaches, wherein the steel sheet support members that provide a point contact with the steel sheets for hot stamping comprise rectangular tubes (fig. 4, item 28, metal pipe, which is an embodiment of fig. 3, item 26, workpiece support member; see para [0031] for further description) strips or round tubes, disposed laterally and standing vertically and each having upright pins (27, pillar members) on a surface thereof, or round tubes having a wire wound around an outer circumferential surface thereof.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Ichikawa and Banik to incorporate the further teachings of Ichikawa by incorporating hollow support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize contact area with the workpiece, minimizing thermal expansion differences, as taught by Ichikawa (see abstract and the 3rd sentence of para [0033]).

Regarding claim 18, Ichikawa teaches, wherein the steel sheet support members that provide a point contact with the steel sheets for hot stamping comprise rectangular tubes (fig. 4, item 28, metal pipe, which is an embodiment of fig. 3, item 26, workpiece support member; see para [0031] for further description) strips or round tubes, disposed laterally and standing vertically and each having upright pins (27, pillar members) on a surface thereof, or round tubes having a wire wound around an outer circumferential surface thereof.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Ichikawa and Banik to incorporate the further teachings of Ichikawa by incorporating hollow support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize contact area with the workpiece, minimizing thermal expansion differences, as taught by Ichikawa (see abstract and the 3rd sentence of para [0033]).

Regarding claim 25, Ichikawa further teaches wherein the upright pins formed on the upper surface of the steel sheet support members (Fig. 4, 27, pillar members).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Ichikawa, and Banik to incorporate the further teachings of Ichikawa by incorporating a support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize support member contact area with the workpiece, limiting heat transfer from the support member which can create thermal expansion differences and bending as taught by Ichikawa (see abstract and para. [0021]-[0023]). Ichikawa further teaches wherein the upright pins formed on the surface of the steel sheet support members (Fig. 4, 27, pillar members). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the support members of Hartley in view of JP1999, Hayashi, Ichikawa, and Banik to incorporate the further teachings of Ichikawa by having upright pins extending from the surface of the steel sheet support members to have upright pins formed on the lower surface of the steel sheet support members.  Doing so is applying a known technique (i.e. placement of pins on a member [at varying locations]) to a known device devices (i.e. support members of a furnace) ready for improvement to yield predictable results (by extending pins from the support member to reduce support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]).  Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have support member pins on the bottom of the support member, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04, VI-C), and doing so reduces support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).   Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 26, Ichikawa further teaches wherein the upright pins formed on the upper surface of the steel sheet support members (Fig. 4, 27, pillar members).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Ichikawa, and Banik to incorporate the further teachings of Ichikawa by incorporating a support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize support member contact area with the workpiece, limiting heat transfer from the support member which can create thermal expansion differences and bending as taught by Ichikawa (see abstract and para. [0021]-[0023]). Ichikawa further teaches wherein the upright pins formed on the surface of the steel sheet support members (Fig. 4, 27, pillar members). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the support members of Hartley in view of JP1999, Hayashi, Ichikawa, and Banik to incorporate the further teachings of Ichikawa by having upright pins extending from the surface of the steel sheet support members to have upright pins formed on the lower surface of the steel sheet support members.  Doing so is applying a known technique (i.e. placement of pins on a member [at varying locations]) to a known device devices (i.e. support members of a furnace) ready for improvement to yield predictable results (by extending pins from the support member to reduce support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]).  Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have support member pins on the bottom of the support member, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04, VI-C), and doing so reduces support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).   Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitations.

Claims 15, 16, 23, and 24 sis/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of JP1999, Hayashi, Banik, and Ichikawa. 
Regarding claim 15, Hartley in view of JP1999, Hayashi, Banik do not teach wherein the steel sheet support members that provide a point contact with the steel sheets for hot stamping comprise rectangular tubes, strips or round tubes, disposed laterally and standing vertically and each having upright pins on a surface thereof, or round tubes having a wire wound around an outer circumferential surface thereof.  Ichikawa teaches wherein the steel sheet support members that provide a point contact with the steel sheets for hot stamping comprise rectangular tubes (fig. 4, item 28, metal pipe, which is an embodiment of fig. 3, item 26, workpiece support member; see para [0031] for further description) strips or round tubes, disposed laterally and standing vertically and each having upright pins (27, pillar members) on a surface thereof, or round tubes having a wire wound around an outer circumferential surface thereof.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JP1999, Hayashi, and Banik to incorporate the teachings of Ichikawa by incorporating hollow support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize contact area with the workpiece, minimizing thermal expansion differences, as taught by Ichikawa (see abstract and the 3rd sentence of para [0033]).

Regarding claim 16, Hartley in view of JP1999, Hayashi, Banik do not teach wherein the steel sheet support members that provide a point contact with the steel sheets for hot stamping comprise rectangular tubes, strips or round tubes, disposed laterally and standing vertically and each having upright pins on a surface thereof, or round tubes having a wire wound around an outer circumferential surface thereof.  Ichikawa teaches wherein the steel sheet support members that provide a point contact with the steel sheets for hot stamping comprise rectangular tubes (fig. 4, item 28, metal pipe, which is an embodiment of fig. 3, item 26, workpiece support member; see para [0031] for further description) strips or round tubes, disposed laterally and standing vertically and each having upright pins (27, pillar members) on a surface thereof, or round tubes having a wire wound around an outer circumferential surface thereof.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JP1999, Hayashi, and Banik to incorporate the teachings of Ichikawa by incorporating hollow support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize contact area with the workpiece, minimizing thermal expansion differences, as taught by Ichikawa (see abstract and the 3rd sentence of para [0033]).

Regarding claim 23, Hartley in view of JP1999, Hayashi, Banik do not teach wherein the upright pins formed on the upper surface and lower surface of the steel sheet support members.  Ichikawa teaches, wherein the upright pins formed on the upper surface of the steel sheet support members (Fig. 4, 27, pillar members).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Banik, and Ichikawa to incorporate the further teachings of Ichikawa by incorporating a support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize support member contact area with the workpiece, limiting heat transfer from the support member which can create thermal expansion differences and bending as taught by Ichikawa (see abstract and para. [0021]-[0023]).  Ichikawa further teaches wherein the upright pins formed on the surface of the steel sheet support members (Fig. 4, 27, pillar members).  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the support members of Hartley in view of JP1999, Hayashi, Banik, and Ichikawa to incorporate the further teachings of Ichikawa by having upright pins extending from the surface of the steel sheet support members to have upright pins formed on the lower surface of the steel sheet support members.  Doing so is applying a known technique (i.e. placement of pins on a member [at varying locations]) to a known device devices (i.e. support members of a furnace) ready for improvement to yield predictable results (by extending pins from the support member to reduce support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]). Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have support member pins on the bottom of the support member, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04, VI-C), and doing so reduces support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).   Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 24, Hartley in view of JP1999, Hayashi, Banik do not teach wherein the upright pins formed on the upper surface and lower surface of the steel sheet support members.  Ichikawa teaches, wherein the upright pins formed on the upper surface of the steel sheet support members (Fig. 4, 27, pillar members).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Banik, and Ichikawa to incorporate the further teachings of Ichikawa by incorporating a support members having upright pins.  Doing so reduces the amount of required material, thus reducing initial construction cost, and reduces operating cost (by reducing the initial heat required to raise the mass of the overall furnace to its operating temperature); and the pillars minimize support member contact area with the workpiece, limiting heat transfer from the support member which can create thermal expansion differences and bending as taught by Ichikawa (see abstract and para. [0021]-[0023]).  Ichikawa further teaches wherein the upright pins formed on the surface of the steel sheet support members (Fig. 4, 27, pillar members).  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the support members of Hartley in view of JP1999, Hayashi, Banik, and Ichikawa to incorporate the further teachings of Ichikawa by having upright pins extending from the surface of the steel sheet support members to have upright pins formed on the lower surface of the steel sheet support members.  Doing so is applying a known technique (i.e. placement of pins on a member [at varying locations]) to a known device devices (i.e. support members of a furnace) ready for improvement to yield predictable results (by extending pins from the support member to reduce support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]). Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have support member pins on the bottom of the support member, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04, VI-C), and doing so reduces support member contact area with other bodies, and thereby inhibiting support member conductive heat transfer, thermal expansion differences, and bending, as taught by Ichikawa [para. [0006], and [0016]-[0017]). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).   Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitations.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of JP1999, Hayashi, Banik and Adelbert et al. (US Pat. Pub. 20120315592). 
Regarding claim 19, Hartley in view of JP1999, Hayashi, and Banik do not teach wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof.  Adelbert teaches wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof (fig. 3, items 6 and 7, pointed supports and support rails).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, and Banik to incorporate the teachings of Adelbert by incorporating support members with reduced contact area with the workpiece.  Doing so would reduce significant deposits of the coated plates, in particular of AISi deposits, encountered in the area of the supports in view of the small contact areas, as taught by Adelbert (see para [012]).

Regarding claim 20, Hartley in view of JP1999, Hayashi, and Banik do not teach wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof.  Adelbert teaches wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof (fig. 3, items 6 and 7, pointed supports and support rails).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, and Banik to incorporate the teachings of Adelbert by incorporating support members with reduced contact area with the workpiece.  Doing so would reduce significant deposits of the coated plates, in particular of AISi deposits, encountered in the area of the supports in view of the small contact areas, as taught by Adelbert (see para [012]).

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of JP1999, Hayashi, Ichikawa, Banik, and Adelbert et al. (US Pat. Pub. 20120315592).
Regarding claim 21, Hartley in view of JP1999, Hayashi, Ichikawa and Banik do not teach wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof.  Adelbert teaches wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof (fig. 3, items 6 and 7, pointed supports and support rails).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Ichikawa and Banik to incorporate the teachings of Adelbert by incorporating support members with reduced contact area with the workpiece.  Doing so would reduce significant deposits of the coated plates, in particular of AISi deposits, encountered in the area of the supports in view of the small contact areas, as taught by Adelbert (see para [012]).

Regarding claim 22, Hartley in view of JP1999, Hayashi, Ichikawa and Banik do not teach wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof.  Adelbert teaches wherein the steel sheet support members that provide a line contact with the steel sheets for hot stamping comprise rectangular bars or strips, disposed laterally and standing vertically and each having an acute angle portion on a surface thereof (fig. 3, items 6 and 7, pointed supports and support rails).  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of JP1999, Hayashi, Ichikawa and Banik to incorporate the teachings of Adelbert by incorporating support members with reduced contact area with the workpiece.  Doing so would reduce significant deposits of the coated plates, in particular of AISi deposits, encountered in the area of the supports in view of the small contact areas, as taught by Adelbert (see para [012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/          Assistant Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/          Supervisory Patent Examiner, Art Unit 3761